OPINION — AG — A MEMBER OF A BOARD OF EDUCATION (SCHOOL BOARD) OF A SCHOOL DISTRICT CANNOT BE PAID COMPENSATION FOR SERVICES  HE RENDERS TO SUCH DISTRICT, BUT MAY BE REIMBURSED FOR EXPENSES INCURRED IN TRAVELING (PER DIEM, MILEAGE) ON OFFICIAL BUSINESS. IT WILL BE NECESSARY FOR THIS OFFICE (AG) TO KNOW THE EXACT FACTUAL SITUATION INVOLVED IN THE AFOREMENTIONED INQUIRY BEFORE EXPRESSING ITS VIEWS AS TO THE PARTICULAR ITEMS OF EXPENSE FOR WHICH REIMBURSEMENT MAY BE MADE TO A MEMBER OF A BOARD OF EDUCATION. CITE: 70 O.S.H. 4-22 (J. H. JOHNSON)